Citation Nr: 0702097	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to June 1991.  This case was originally before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision by the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the Board issued a decision which, in pertinent 
part, denied the veteran's claim for a rating in excess of 10 
percent for post-traumatic migraine headaches.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2006, the Court issued 
an order that, in pertinent part, vacated the March 2003 
Board decision with respect to the issue at hand and remanded 
the matter for readjudication consistent with the order.

The Board notes that the veteran was represented by a private 
attorney before the Court.  Before the Board he is 
represented by Texas Veterans Commission.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The May 2006 Court Order notes that remand was required 
because the Board provided an inadequate statement of reasons 
or bases for denying an increased rating for post-traumatic 
migraine headaches.  See Allday v. Brown, 7 Vet. App. 517, 
527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran's migraine headaches have been rated by the RO as 
10 percent disabling, under Diagnostic Code (Code) 8100.  
Under this Code, migraines resulting in characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating.  Migraines 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the last several months warrant 
a 30 percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a, Code 8100 (2006).

In the case at hand, the veteran's service medical records 
indicate that he complained of headaches in June 1990.  On 
May 2001 VA neurological examination, the examiner noted the 
veteran's history of intermittent headaches which had 
features suggestive of migraines.  The examiner opined that 
the veteran had not been appropriately treated for his 
headaches.  The veteran described the headaches as causing 
"blinding" pain, and reported photophobia, but did not 
indicate that either nausea or vomiting accompanied his 
headaches.  The diagnosis was probable post-traumatic 
migraine headaches.  The VA examination report indicates by 
history that the veteran experienced "moderate" migraine 
headaches three to four times a week, and more "severe" 
headaches anywhere from one to two per week to once every two 
weeks.  

The Board finds that remand for VA examination is required in 
this case to assess the severity of the veteran's service-
connected disability.  Specifically, a medical opinion is 
needed as to whether the veteran's headaches are prostrating 
in nature.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reason outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a rating in excess of 10 
percent for post-traumatic migraine 
headaches, the RO should provide the 
veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected post-traumatic migraine 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  

The examiner should determine the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work, to include whether the disability 
is productive of severe economic 
inadaptability.  

The examiner must explain the rationale 
for all opinions expressed.

3.  The RO should then readjudicate the 
claim in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
representative must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to comply with the mandates of 
the Court.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


